DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 06/23/2021 has been entered into this application. 

Continued Examination under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/23/2021 has been entered. An action on the RCE follows.

Allowable Subject Matter

4.	Claims 1-7 and 10-22 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:
6.	As to Claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “the analysis unit is configured to automatically decide whether or not a gas sample in the measuring chamber contains alcohol based on measured values that have been generated by the two IR detectors, while a gas sample to be tested is present in the measuring chamber; 
the two IR detectors are arranged on two opposite walls of the measuring chamber; 
a first mirror is arranged on one of the two opposite walls of the measuring chamber; 
a second mirror is arranged on another one of the two opposite walls of the measuring chamber”, along with all other limitations of claim 1. 
7.	As to Claim 13, the prior arts of record alone or in combination fails to teach or suggest the claimed “a concave mirror arranged on each of two opposite walls of the measuring chamber to provide a plurality of concave mirrors,
a signal-processing analysis unit the analysis unit configured to automatically decide whether or not a gas sample in the measuring chamber contains alcohol based on measured values that have been generated by the two IR detectors, while a gas sample to be tested is present in the measuring chamber”, along with all other limitations of claim 13.
8.	As to Claim 17, the prior arts of record alone or in combination fails to teach or suggest the claimed “a first concave mirror in contact with the first wall; 
a second concave mirror located opposite the first concave mirror, the second concave mirror being in contact with the second wall, the first concave mirror and the second concave mirror defining at least a portion of the measuring chamber for receiving gas sample;
the analysis unit is configured to automatically decide whether or not a gas sample in the measuring chamber contains alcohol based on measured values that have been generated by the two IR detectors, while a gas sample to be tested is present in the measuring chamber”, along with all other limitations of claim 17.
9.	Dreyer (US 2002/0036266 A1) teaches a device for detecting gas in a gas sample but fails to teach the claimed limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JAMIL AHMED/Primary Examiner, Art Unit 2886